DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 8-10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fripp et al. (WO 2019164499 (IDS) - using US counterpart US 20210332659 for ease of citing).
Regarding claims 1, 10, and 17: Fripp discloses a method for forming a seal in a wellbore, a sealing apparatus, and a system for forming a seal comprising positioning an expandable metal sealing element 15 in the wellbore or disposing the expandable metal sealing element on a conduit 10 (Figs. 1, 2; abstr.; [0023], [0043]). Fripp discloses that the expandable metal sealing element comprises a reactive metal and is disposed in a location (Figs. 1, 2, 4; abstr.; [0023], [0043], [0044]). Fripp discloses actuating a washout prevention element 20 ([0043]). Fripp discloses contacting the expandable 
Regarding claim 8: Fripp discloses that the reactive metal comprises a metal selected from the group consisting of magnesium, calcium, aluminum, tin, zinc, beryllium, barium, manganese, and any combination thereof ([0027]). 
Regarding claim 9: Fripp discloses that the reactive metal comprises a metal alloy selected from the group consisting of magnesium-zinc, magnesium-aluminum, calcium-magnesium, aluminum-copper, and any combination thereof ([0027], [0028]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (WO 2019164499 (IDS) - using US counterpart US 20210332659 for ease of citing) in view of Cooper et al. (US 20160319633).
Fripp discloses the invention substantially as claimed and as discussed above.
Regarding claims 2, 11, and 18: Fripp does not explicitly disclose that the washout prevention element comprises a cup seal. Cooper also teaches a washout prevention element 68, 70, 86, 88 and that the washout prevention element comprises a cup seal (Figs. 9A-12B; [0051]-[0054]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have substituted or added a washout prevention element, as taught by Cooper, to the apparatus of Fripp. As Fripp discloses elements 20 that can prevent material from moving past the elements (i.e. could serve as a washout prevention element), it would have been within routine skill to add or substitute a washout prevention element selected from a finite list of washout prevention elements (i.e. elements taught by Cooper). Such a simple substitution or addition would have been predictable with no unexpected results and with a reasonable expectation of success. 
Regarding claims 3 and 12: Fripp, as modified by Cooper, discloses that the washout prevention element comprises a swellable elastomer (Cooper - Figs. 12A-12B, [0054]).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (WO 2019164499 (IDS) - using US counterpart US 20210332659 for ease of citing) and Cooper et al. (US 20160319633) in view of Jakkula et al. (US 20190249509).

Regarding claims 4 and 13: Fripp, as modified by Cooper, does not explicitly disclose that the washout prevention element comprises an absorbent polymer. Jakkula discloses that a washout prevention element can comprise an absorbent polymer ([0025]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have substituted a washout prevention element comprising an absorbent polymer, as taught by Jakkula, for the apparatus of Fripp, as modified by Cooper. As Fripp and Cooper disclose swellable seal elements, it would have been within routine skill to have selected a swellable element comprising an absorbent polymer from a finite list of swellable elements (i.e. elements taught by Fripp,  Cooper, and Jakkula). Such a simple substitution would have been predictable with no unexpected results and with a reasonable expectation of success. 
Claims 5-6, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (WO 2019164499 (IDS) - using US counterpart US 20210332659 for ease of citing) and Cooper et al. (US 20160319633) and Jakkula et al. (US 20190249509), as applied to claim 4 above, and further in view of Brezinski et al. (US 20050092485).
Fripp, Cooper, and Jakkula disclose the invention substantially as claimed and as discussed above.
Regarding claims 5 and 14: Fripp, as modified by Cooper and Jakkula, does not explicitly disclose that the washout prevention element further comprises a bladder. Brezinski discloses that a washout prevention element can comprise a bladder ([0010], 
Regarding claims 6, 15, and 19: Fripp, as modified by Cooper, Jakkula, and Brezinski, discloses that the washout prevention element comprises an inflatable bladder and a gas-emitting material (Brezinski - [0106]). 
Claims 7, 16, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (WO 2019164499 (IDS) - using US counterpart US 20210332659 for ease of citing) and Cooper et al. (US 20160319633), as applied to claims 1, 10, and 17, above and further in view of Clemens et al. (US 20110073310).
Fripp and Cooper disclose the invention substantially as claimed and as discussed above.
Regarding claims 7, 16, and 20: Fripp, as modified by Cooper, does not explicitly disclose that the washout prevention element comprises two rows of petals. Clemens discloses that a washout prevention element (anti-extrusion layer) can comprise a two rows of petals (Figs. 8A-8C). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of US Pat. No. 10,961,804. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1- 20, of the instant application, are fully encompassed the subject matter of claims 1-20 of US Pat. No. 10,961,804.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
3/9/2022